Citation Nr: 1647666	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for paroxysmal lone atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1979 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the RO in Baltimore, Maryland, and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that a number of cardiac-related symptoms he experienced in service were early manifestations of his current atrial fibrillation.  Service treatment records show complaints of chest pain in November 1993 and an electrocardiogram revealed sinus bradycardia and early repolarization but was otherwise normal.  An August 1995 summary of defects included occasional premature atrial contraction and sinus arrhythmia.  In addition, an August 1985 periodic physical appears to note a cardiac-related defect.  Post-service, the Veteran reports that he was initially diagnosed with atrial fibrillation in October 2005.  VA treatment records confirm a number of episodes of atrial fibrillation, some of which resulted in hospital admission.

In May 2009, the Veteran was provided with a VA etiological examination.  Significantly, the examiner there concluded that it was "impossible to resolve [whether his atrial fibrillation was related to service] without resorting to mere speculation" but did not provide a rationale for that conclusion.  Initially, then, the Board finds that an addendum opinion is required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence).

In addition, the Board notes that for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease, are subject to presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  Although not specifically enumerated in the list of chronic diseases, atrial fibrillation, as a disorder characterized by cardiac arrhythmia, see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 695 (30th ed. 2003), may reasonably be considered a chronic disease.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.

To the extent the in-service episodes described above may be sufficient to require a showing of a continuity of symptomatology, there is some question as to what that might look like.  Indeed, it appears that a defining characteristic of paroxysmal atrial fibrillation includes long periods of time where a person is asymptomatic.  See UpToDate, General classification and recurrence of atrial fibrillation (defining paroxysmal atrial fibrillation as "atrial fibrillation that terminates spontaneously or with intervention within seven days of onset [and with] episodes [that] may recur with variable frequency" and noting that continuous monitoring studies have shown that while 90 percent of patients have recurrent episodes of atrial fibrillation, up to 90 percent of episodes are not recognized by the patient and that asymptomatic episodes lasting more than 48 hours are not uncommon); see also 38 C.F.R. § 4.104, Diagnostic Code 7010 (assigning a compensable evaluation for supraventricular arrhythmia where there is, at minimum, one episode per year of paroxysmal atrial fibrillation).  In this case, the Veteran has not alleged that he has experienced continuous episodes of atrial fibrillation since service.  This alone, however, should not preclude consideration of the provisions relating to continuity of symptomatology, if they are otherwise for application.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records and a copy of this remand to the examiner who prepared the May 2009 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's paroxysmal atrial fibrillation is related to service, to include the August 1985, November 1993, and August 1995 notations described above.  The examiner should specifically address whether atrial fibrillation manifested to a compensable degree within one year of separation from service.  The examiner should also address whether atrial fibrillation was noted in service but chronicity in service was not adequately supported, and whether there was a continuity of symptomatology after separation from service.

A complete rationale should accompany any opinion provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account in formulating the requested opinion.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




